Citation Nr: 1203246	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION


The Veteran has active service from August 1944 to September 1945.  The Veteran died in February 1987.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Roanoke, Virginia Regional Office (RO).

The appellant was afforded a hearing before the Acting Veterans Law Judge in August 2011.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the instant decision, the Board reopens the claim for service connection and remands the reopened claim for additional development.  The issue of service connection for the Veteran's cause of death (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final January 2008 Board decision denied the issue on appeal.

2.  The evidence added to the record since the January 2008 Board decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim for service connection for cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  A January 2008 Board decision that found that new and material evidence had not been submitted to reopen a claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1104-20.1105 (2010).

2.  New and material evidence to reopen the claim for service connection for the cause of the Veteran's death has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  Inasmuch as the determination below constitutes a full grant of that portion of the claim that is being addressed, there is no reason to address VCAA's duties to notify and assist on this matter.  The reopened claim is further addressed in the remand appended to this decision.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Analysis 

The appellant has appealed the denial to reopen the claim for service connection for the cause of death.  The appeal was first denied by an April 1987 rating decision.  The appellant filed to reopen on multiple occasions, but these applications to reopen were denied.  In June 2004, the appellant again filed to reopen the claim for service connection for the cause of death.  In an October 2004 rating decision, the RO found that new and material evidence adequate to reopen the claim had not been submitted.  The appellant was notified of the decision in October 2004.  The appellant perfected an appeal to that decision.  The decision was upheld by the Board in January 2008.  The Board found that the evidence submitted since the last the final denial did not raise a reasonable possibility of substantiating the claim.  

At the time of the last final denial, the evidence of record included, but was not limited to, service treatment records; post-service records, letters from private physicians, correspondence from the Veteran during his lifetime, and published news articles.  Also of record was the Veteran's February 1987 death certificate.  The certificate of death listed the cause of death as arrhythmia due to coronary artery disease.  Other significant disorders contributing to death but not related to the terminal disease were atrial fibrillation and rheumatoid arthritis.  In addition, the record contained an unsigned and undated negative medical opinion proffered by the board-certified cardiologist and attending physician in cardiovascular medicine at the McGuire VA Medical Center (VAMC).

Since the last final denial, the appellant has submitted evidence previous submitted and submitted additional treatise material.  This evidence is not new and material.  In addition, however, the appellant has also submitted an undated letter from Dr. A.  In the undated statement, Dr. A asserted that although the Veteran's hypertension could be controlled very well with medications, most of the time it was affected by his emotional state.  Per Dr. A, the Veteran never freely discussed his time in service and related injuries.  However, Dr. A stated that he believed in the language of the current time this would probably be referred to as the result of an acute traumatic distress syndrome which affected him physically and mentally in later life, not causing but certainly contributing to his hypertension and heart disease as well as his ability to perform daily.  In October 2008, Dr. A opined that the Veteran's emotional state was definitely related to the physical problems from which he suffered.

Upon review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for the cause of the death has been submitted.  The appellant's claim for service connection was previously denied on the basis that there was no indication that the Veteran's service connected conditions materially or substantially contributed to the cause of his death.  At the time of death, the Veteran was service connected for anxiety reaction secondary to cerebral concussion, defective hearing, and residuals of shrapnel fragment wound scars of the scalp and right shoulder.  The Veteran died from arrhythmia due to coronary artery disease.  Other significant disorders contributing to death but not related to the terminal disease were atrial fibrillation and rheumatoid arthritis.
Since the last final denial, evidence has been submitted showing a possible correlation between the Veteran's service connected disabilities and his death.  In this regard, Dr. A expressed that as the result of an acute traumatic distress syndrome which affected the Veteran physically and mentally in later life, while not causing, it certainly contributed to his hypertension and heart disease as well as his ability to perform daily.  The above constitutes new and material evidence as it provides a possible correlation between the Veteran's anxiety reaction and his death.  When viewed in the context of the reasons for the prior denial the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened.  


ORDER

The application to reopen the claim for service connection for the cause of Veteran's death is granted.  


REMAND

Having reopened the appellant's claim for service connection for the cause of death, the Board finds that further development is needed for proper adjudication.  In this regard, the evidence of record contains conflicting etiology opinions.  In August 2004, Dr. B expressed that he did not recall the Veteran's case during his residency. He acknowledged signing the death certificate but generally stated that he could not comment on whether stress or anxiety caused the disorders listed on the Veteran's death certificate.  He further noted that coronary artery disease is very common and usually associated with elevated cholesterol and family history elevated cholesterol and heart disease, and that he could not link stress or anxiety to the Veteran's brief stay in the military, his anxiety disorder that was diagnosed in 1945 at 20 years old, or to his death in 1987 from coronary artery disease.

In an undated opinion, an unidentified cardiologist wrote that he had been requested to provide an expert opinion as to whether the Veteran's atherosclerotic coronary artery disease was related to his anxiety neurosis.  He indicated review of the Veteran's claims folders.  After a discussion of the Veteran's pertinent medical history, the cardiologist indicated that "[a]lthough, anxiety and depression occur more often among patients with Coronary Artery Disease-there is no compelling scientific evidence that links the development of Coronary Artery Disease to anxiety neurosis."  He opined that it was highly unlikely that the anxiety neurosis initiated the process of coronary atherosclerosis, which ultimately lead to the Veteran's death.

However, Dr. A expressed that he believed that acute traumatic distress syndrome affected the Veteran physically and mentally later in life and that, while not causing, it certainly contributed to his hypertension and heart disease as well as his ability to perform daily.  Dr. A also opined that the Veteran's emotional state was definitely related to the physical problems from which he suffered.  

In light of the above, the Board finds that a VA opinion is needed to decide this claim.  In this regard, the medical opinions of record are inadequate.  One of the opinions is undated and unsigned, and the opinion of Dr. B is non-definitive.  The Board also notes that Dr. A related that he was unable to support his opinion with records as they were destroyed in either 2001 or 2006.  Pursuant to the duty to assist, VA will obtain an opinion if it is necessary to decide the claim.  Here, the Board finds that a VA opinion is necessary for proper adjudication of this claim.  See 38 C.F.R. § 3.156; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA opinion is required.

Furthermore, the record shows that the appellant was issued Veterans Claims Assistance Act of 2000 (VCAA) notice in March 2009.  However, a review of the record discloses that the appellant has not been given proper VCAA notice in regards to her cause of death claim.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, the VCAA notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Hupp, 21 Vet. App. at 352-53.  The Board finds that the appellant has not been afforded such notice.  On remand, the appellant should be given proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by the VCAA is completed.  The VCAA notice must specifically include: (1) a statement of the disabilities for which the Veteran was service connected; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on disability not yet service connected.  Hupp, 21 Vet. App. at 352-53.  

2.  Thereafter, obtain a VA opinion from an a qualified clinician.  The claims folder should be provided to and reviewed by the clinician in conjunction with this opinion request.  The clinician is advised that service-connection was in effect for the Veteran was service connected for anxiety reaction secondary to cerebral concussion, defective hearing, and residuals of shrapnel fragment wound scars of the scalp and right shoulder.  After review of the claims file, the clinician should provide answers to the following questions:

a)  Is it at least as likely as not (i.e., 50 percent or greater degree of probability) that a service-connected disability, to include the anxiety reaction, directly caused or materially contributed to his death?

b)  Is it at least as likely as not (50 percent or greater degree of probability) that a service-connected disability, to include the anxiety reaction, caused or aggravated the coronary artery disease, arrhythmia, and/or atrial fibrillation listed on the Veteran's death certificate?  

The clinician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship or a finding of aggravation; less likely weighs against the claim.

The clinician is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The clinician is requested to provide a rationale for any opinion provided.  If the clinician is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would require speculation.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


